Citation Nr: 1500474	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-18 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee condition.
 
2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back condition.

3.  Entitlement to service connection for a left knee condition, to include as secondary to neurogenic syncope.

4.  Entitlement to service connection for a back condition, to include as secondary to neurogenic syncope.


REPRESENTATION

Veteran represented by:	Thomas J. Farrell, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a September 2014 Travel Board Hearing before the undersigned Veterans Law Judge sitting in Seattle, Washington.  A transcript of that proceeding has been associated with the claims file.  At the hearing, the Veteran submitted additional relevant medical records and waived initial consideration of such by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board may properly consider such newly submitted evidence. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In January 2014, the Veteran's representative filed a claim of entitlement to Total Disability Based on Individual Unemployability (TDIU).  This issue has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a left knee and a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2002 RO decision denied entitlement to service connection for left knee condition and a back condition; the decision was not appealed and is final.

2.  Evidence received since the June 2002 RO decision is new and relates to an unestablished fact necessary to substantiate the merits of a claim for entitlement to service connection for a left knee condition, and raises a reasonable possibility of substantiating such claim.

3.  Evidence received since the June 2002 RO decision is new and relates to an unestablished fact necessary to substantiate the merits of a claim for entitlement to service connection for a back condition, and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The unappealed June 2002 RO decision that denied entitlement to service connection for a left knee condition and a back condition is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received and the claim of entitlement to service connection for a left knee condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received and the claim of entitlement to service connection for a back condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As the Board's decision to reopen the claims for service connection for a left knee and back condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Facts and Analysis

Although the AOJ reopened the claims in its September 2008 rating decision, the Board is required to consider whether new and material evidence has been presented.  If so, the merits of the claim can then be considered.  Irrespective of the AOJ's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In June 2002, the Veteran was advised of the June 2002 unfavorable rating decision regarding service connection for a left knee and back condition, and he was given his appellate rights.  The Veteran failed to properly appeal the decision.  In June 2006, the Veteran submitted a claim to reopen his claim for service connection for a back condition.  In a November 2006 rating decision, the AOJ denied reopening the claim on the basis that new and material evidence had not been presented.  No further communication regarding his claim of entitlement to service connection for a left knee condition or a back condition was received until February 2008, when VA received his application to reopen both claims.  Therefore, the June 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no additional evidence pertaining to the Veteran's claims for service connection for a left knee or back condition was received prior to the expiration of the appeal period stemming from the June 2002 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

At the time of the June 2002 rating decision, evidence of record included: the Veteran's lay statements; his service treatment records (STR); his VA treatment records, dated through January 2002; private treatment records from A.M., M.D., dated from June 1993 to July 1994; and private treatment records from G.M., M.D., dated from January 1995 to December 2000.

Since the June 2002 decision, the Veteran has submitted new evidence to support his claim.  The new evidence, which was not previously considered in connection with the prior final denial, includes: additional VA treatment records, dated through March 2014; an initial evaluation from the Pain Management & Injured Worker Programs, dated July 1997; an evaluation addressed to the Department of Labor and Industries, dated May 1995; and evaluation reports from Dr. Sicilia, dated September 2014 and September 2011.  Also submitted are statements made by the Veteran and his representative.

In June 2002, the AOJ previously denied the Veteran's claims on the basis that there was no evidence linking his current left knee and back condition to his military service.  Since the issuance of the prior final denial, new evidence, i.e., Dr. Sicilia's September 2014 evaluation and opinion, suggesting a link between the Veteran's claimed disabilities and his service-connected neurogenic syncope, has been received.  Because service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury and the Veteran is currently service connected for neurogenic syncope, the Board finds that this evidence addresses the basis of the prior denial.  As such addresses the basis of the prior denial, the Board finds that such evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a left knee condition and back condition.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claims of entitlement to service connection for a left knee condition and back condition are reopened.


ORDER

New and material evidence has been presented, and the claim for service connection for a left knee condition is reopened; the appeal is granted to this extent only.

New and material evidence has been presented, and the claim for service connection for a back condition is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Id.

The Veteran asserts that his left knee and back conditions were caused or aggravated by his service-connected neurogenic syncope.  Specifically, the Veteran asserts that falls associated with multiple syncope episodes have weakened his back and left knee, which led to multiple injuries to his back and left knee.  The Veteran reports that his symptoms include weakness, limited motion and pain in his low back, cervical spine, and left knee.  He also reports tingling and numbness in his left lower leg and foot.  The record contains a September 2014 evaluation by Dr. Sicilia.  Dr. Sicilia's evaluation of the Veteran's left knee revealed crepitus with general movement under the patella, limited range of motion, and pain.  After examining the Veteran's lumbar spine, Dr. Sicilia reported, among other things, limited range of motion of the thoraco-lumbar spine and diagnosed the Veteran with chronic, severe, post-surgical lumbar spine degeneration and intervertebral disc syndrome at L4-5 and L5-S1, with associated radiculopathy and muscle spasm.  Dr. Sicilia offered the opinion that the Veteran's "syncopal episodes have contributed greatly to the causation of his condition."

The Board finds that the Veteran is competent to report symptoms of weakness, limited motion and pain in his low back, cervical spine, and left knee.  Also given Dr. Sicilia's diagnosis and opinion that the Veteran's conditions may be related to his service-connected neurogenic syncope, the Board finds that evidence in the record indicates that the Veteran may have a current left knee and back disability that may be associated with active service on a secondary basis.  However, because Dr. Sicilia's opinion as to the etiology of the Veteran's conditions is the only opinion of record and lacks any rationale for the opinion given, the Board finds that the record does not contain sufficient information to make a decision on the claim and the Veteran should be afforded a VA examination to determine the nature and etiology of any currently diagnosed left knee or back disability.  38 U.S.C.A. § 5103A(d) (West 2014).

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

In addition, while on remand, the Veteran should be given another opportunity to identify any additional, outstanding VA or non-VA treatment records referable to his claim.  Thereafter, all identified records should be obtained for consideration in his appeal.

Finally, a review of the documents in VBMS reveals that the Veteran's representative faxed a cover letter on December 12, 2013, indicating that a statement from the Veteran's wife was included in the fax.  However, such statement is not located in either of the Veteran's VBMS or Virtual VA claims files.  Therefore, on remand, the AOJ should undertake the necessary actions to locate the referenced statement from the December 12, 2013 fax from the Veteran's representative and associate it with the VBMS claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his left knee and back condition.  Thereafter all identified records should be obtained and associated with the record. 

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Attempt to locate the statement from the Veteran's wife referenced in the December 2013 fax cover letter.  All attempts to locate such evidence should be memorialized in the Veteran's VA claims file.

If attempts to locate the above evidence produce negative results, notify the Veteran and his representative of such and invite them to submit an additional copy if they have one in their possession.

3.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination(s) to determine the current nature and etiology of his left knee and back condition.  The entire electronic claims file should be made available to and be reviewed by the examiner(s) in conjunction with the examination(s).  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following inquiries:

(A)  Identify all current left knee and back disorders.  
(B)  For each currently diagnosed left knee disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service.

(C)  For each currently diagnosed back disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service.

(D)  For each currently diagnosed left knee disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is caused OR aggravated by his service-connected neurogenic syncope.  

(E)  For each currently diagnosed back disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is caused OR aggravated by his service-connected neurogenic syncope.  The examiner must consider and discuss the descriptions of the Veteran's falls as a result of the neurogenic syncope in the analysis.  

(D)  If arthritis of either the left knee or back is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of the Veteran's service discharge in September 1977, i.e., by September 1978.  If so, please describe the manifestations.  The examiner must consider and discuss the descriptions of the Veteran's falls as a result of the neurogenic syncope in the analysis.

A complete rationale must be provided for all opinions rendered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If his claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


